PER CURIAM:
In this action alleging employment discrimination, Linda White appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in' favor of the defendant. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. White v. Cooper, No. 2:10-cv-00536-RMG, 2012 WL 137875 (D.S.C. Jan. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.